Exhibit 10.88

 

MEZZANINE NOTE

(Second Mezzanine)

 

New York, New York

 

 

$100,000,000

 

August 18, 2004

 

MEZZANINE NOTE (Second Mezzanine), dated as of August 18, 2004 (this Mezzanine
Note), by CNL RESORT SUB SENIOR MEZZ, LP, a Delaware limited partnership (each,
if individually, and all if collectively, as the context requires, Mezzanine
Borrower) each having an office at c/o CNL Hotels & Resorts, Inc., Center at
City Commons, 450  South Orange Avenue, Orlando, Florida 32801, in favor of
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation (together with its
successors and assigns, Mezzanine Lender), having an office at 60 Wall Street,
New York, New York 10005.

 

NOW, THEREFORE, FOR VALUE RECEIVED, Mezzanine Borrower promises to pay to the
order of Mezzanine Lender the Principal Amount (as defined below), together with
interest from the date hereof and other fees, expenses and charges as provided
in this Mezzanine Note.

 

1.                                       DEFINED TERMS.

 

a.                                       Capitalized terms used but not
otherwise defined herein shall have the respective meanings given thereto in the
Mezzanine Loan Agreement (as defined below), unless otherwise expressly provided
herein.  All references to sections shall be deemed to be references to sections
of this Mezzanine Note, unless otherwise indicated.

 

b.                                      The following terms shall have the
meanings ascribed thereto:

 

Default Rate shall mean, with respect to an acceleration of the Mezzanine Loan,
a rate per annum equal to the lesser of (a) the Maximum Legal Rate and (b) three
percent (3%) above the LIBOR Rate, adjusted from time to time as set forth
herein.

 

Extension Notice shall mean the First Extension Notice, the Second Extension
Notice, or the Third Extension Notice, as applicable.

 

Extension Option shall mean the First Extension Option, the Second Extension
Option, or the Third Extension Option, as applicable.

 

First Extended Maturity Date shall have the meaning set forth in Section 5(a).

 

First Extension Notice shall have the meaning set forth in Section 5(a).

 

First Extension Option shall have the meaning set forth in Section 5(a).

 

--------------------------------------------------------------------------------


 

First Mezzanine Borrower shall mean CNL Resort Senior Mezz, LP, a Delaware
limited partnership.

 

Initial Maturity Date shall mean September 9, 2006.

 

Interest Determination Date shall mean, with respect to each Interest Period,
the date which is two (2) Business Days prior to the fifteenth (15th) day of
each calendar month.

 

Interest Period shall mean each interest period commencing on the fifteenth
(15th) calendar day of a calendar month and ending on (and including) the
fourteenth (14th) calendar day of the following calendar month; provided that
the first interest period shall commence on the date hereof.

 

LIBOR shall mean, with respect to any Interest Determination Date, the rate
(expressed as a percentage per annum rounded upwards, if necessary, to the
nearest one hundredth (1/100) of one percent (1%)) for deposits in U.S. Dollars
for a one (1) month period that appears on Telerate Page 3750 (as defined below)
as of 11:00 a.m., London time, on such Interest Determination Date.  If such
rate does not appear on Telerate Page 3750 as of 11:00 a.m., London time, on the
applicable Interest Determination Date, the Mezzanine Lender shall request the
principal London office of any four (4) prime banks in the London interbank
market selected by the Mezzanine Lender to provide such banks’ quotations of the
rates at which deposits in U.S. Dollars are offered by such banks at
approximately 11:00 a.m., London time,  to prime banks in the London interbank
market for a one (1) month period commencing on the first day of the related
Interest Period and in a principal amount that is representative for a single
transaction in the relevant market at the relevant time. If at least two (2)
such offered quotations are so provided, LIBOR will be the arithmetic mean of
such quotations (expressed as a percentage and rounded upwards, if necessary, to
the nearest one hundredth (1/100) of one percent (1%)).  If fewer than two (2)
such quotations are so provided, the Mezzanine Lender will request major banks
in New York City selected by the Mezzanine Lender to quote such banks’ rates for
loans in U.S. Dollars to leading European banks as of approximately 11:00 a.m.,
New York City time, on the applicable Interest Determination Date for a one (1)
month period commencing on the first day of the related Interest Period and in
an amount that is representative for a single transaction in the relevant market
at the relevant time.  If at least two (2) such rates are so provided, LIBOR
will be the arithmetic mean of such rates (expressed as a percentage and rounded
upwards, if necessary, to the nearest one hundredth (1/100) of one percent
(1%)).  If fewer than two (2) rates are so provided, then LIBOR will be LIBOR
used to determine the LIBOR Rate during the immediately preceding Interest
Period.

 

LIBOR Margin shall mean 568.75 basis points (5.6875%) per annum.

 

--------------------------------------------------------------------------------


 

LIBOR Rate shall mean, with respect to each Interest Period, an interest rate
per annum equal to the sum of (a) LIBOR, determined as of the Interest
Determination Date immediately preceding the commencement of such Interest
Period, plus (b) the LIBOR Margin.

 

Liquidated Damages Amount shall have the meaning set forth in Section 4(d).

 

Lockout Period shall mean the period from the date hereof to, but excluding, the
Payment Date in October 2005 during which time no prepayment of the Loan shall
be permitted.

 

Lockout Release Date shall mean the Payment Date occurring in October 2005.

 

Maturity Date shall mean the Initial Maturity Date, provided that (a) in the
event of the exercise by Mezzanine Borrower of the First Extension Option
pursuant to Section 5(a) of this Mezzanine Note, the Maturity Date shall be the
First Extended Maturity Date, (b) in the event of the exercise by Mezzanine
Borrower of the Second Extension Option pursuant to Section 5(a) of this
Mezzanine Note, the Maturity Date shall be the Second Extended Maturity Date,
and (c) in the event of the exercise by Mezzanine Borrower of the Third
Extension Option pursuant to Section 5(a) of this Mezzanine Note, the Maturity
Date shall be the Third Extended Maturity Date, or such earlier date on which
the final payment of principal of this Mezzanine Note becomes due and payable as
provided in the Mezzanine Loan Agreement or this Mezzanine Note, whether at such
stated maturity date, by declaration of acceleration, or otherwise; provided,
not withstanding the foregoing, the Maturity Date shall automatically be deemed
to refer to any earlier date that the Mortgage Loan or Senior Mezzanine Loan is
paid in full (including, without limitation, as a result of an acceleration
thereof, a refinancing or otherwise).

 

Maturity Date Payment shall have the meaning set forth in Section 3(d).

 

Mezzanine Borrower shall have the meaning provided in the first paragraph
hereof.

 

Mezzanine Lender shall have the meaning provided in the first paragraph hereof.

 

Mezzanine Loan Agreement shall mean the Mezzanine Loan and Security Agreement
(Second Mezzanine), dated the date hereof, between Mezzanine Borrower and
Mezzanine Lender.

 

Mezzanine Note shall have the meaning provided in the first paragraph hereof.

 

Mortgage Borrower shall mean, collectively, CNL Biltmore Resort, LP, CNL
Claremont Resort, LP, CNL Resort Hotel, LP, CNL Resort Silver Properties, LP,
CNL Grand Wailea Resort, LP, and CNL Desert Resort, LP.

 

3

--------------------------------------------------------------------------------


 

Mortgage Loan shall mean that certain $900,000,000 loan, made as of the date
hereof, from German American Capital Corporation to Mortgage Borrower, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

Payment Date shall be the ninth (9th) calendar day of each calendar month and if
such day is not a Business Day, then the Business Day immediately preceding such
day, commencing on October 9, 2004 and continuing to and including the Maturity
Date.

 

Prepayment Date shall have the meaning provided in Section 4(a)(i).

 

Prepayment Fee shall mean a non-refundable fee equal to in connection with
Mezzanine Borrower’s payment of the Mezzanine Loan (or any part thereof, to the
extent permitted by the Loan Documents (Second Mezzanine)) (i) on or after
October 9, 2005 and prior to November 9, 2005, 1.00% of the outstanding
Principal Amount then being paid, (ii) on or after November 9, 2005 and prior to
December 9, 2005, 0.85% of the outstanding Principal Amount then being paid,
(iii) on or after December 9, 2005 and prior to January 9, 2006, 0.70% of the
outstanding Principal Amount then being paid, (iv) on or after January 9, 2006
and prior to February 9, 2006, 0.55% of the outstanding Principal Amount then
being paid, (v) on or after February 9, 2006 and prior to March 9, 2006, 0.40%
of the outstanding Principal Amount then being paid, and (vi) on or after March
9, 2006 and prior to April 9, 2006, 0.25% of the outstanding Principal Amount
then being paid.  No Prepayment Fee shall be due on any payments made on or
after April 9, 2006.  The Prepayment Fee shall be payable simultaneously with
Mezzanine Borrower’s payment of the Principal Amount.

 

Prepayment Notice shall have the meaning provided in Section 4(a)(i).

 

Principal Amount shall mean ONE HUNDRED MILLION DOLLARS ($100,000,000) or so
much as may be outstanding under this Mezzanine Note from time to time.

 

Second Extended Maturity Date shall have the meaning set forth in Section 5(a).

 

Second Extension Notice shall have the meaning set forth in Section 5(a).

 

Second Extension Option shall have the meaning set forth in Section 5(a).

 

Senior Mezzanine Loan shall mean that certain $100,000,000 First Mezzanine Loan,
made as of the date hereof, from German American Capital Corporation to First
Mezzanine Borrower, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

Telerate Page 3750 shall mean the display designated as “Page 3750” on the Dow
Jones Telerate Service (or such other page as may replace Page 3750 on that
service) or such other service as may be nominated by the British Bankers’
Association as the information

 

4

--------------------------------------------------------------------------------


 

vendor for the purpose of displaying British Bankers’ Association Interest
Settlement Rates for U.S. Dollar deposits.

 

Third Extended Maturity Date shall have the meaning set forth in Section 5(a).

 

Third Extension Notice shall have the meaning set forth in Section 5(a).

 

Third Extension Option shall have the meaning set forth in Section 5(a).

 

2.                                      INTEREST.

 

a.                                       Prior to the Maturity Date, interest
shall accrue on the Principal Amount as follows:

 

i.                                          from and including the date hereof
to, but not including, September 15, 2004, at a rate per annum equal to 570.35%;
and

 

ii.                                       from and including the first (1st) day
of the second (2nd) Interest Period following the date of this Mezzanine Note
(i.e. September 15, 2004), and thereafter during each Interest Period during the
term of this Mezzanine Note, at the LIBOR Rate.

 

b.                                      From and after the Maturity Date and
from and after the occurrence and during the continuance of any Event of
Default, interest shall accrue on the Principal Amount at the Default Rate.

 

c.                                       Except as expressly set forth in the
Mezzanine Loan Agreement to the contrary, interest shall accrue on all amounts
advanced by Mezzanine Lender pursuant to the Loan Documents (Second Mezzanine)
(other than the Principal Amount, which shall accrue interest in accordance with
clauses a. and b. above) at the Default Rate.

 

d.                                      Interest, for any given Interest Period,
shall be computed on the Principal Amount on the basis of a fraction, the
denominator of which shall be 360 and the numerator of which shall be the actual
number of days in the relevant Interest Period.

 

e.                                       The provisions of this Section 2 are
subject in all events to the provisions of Section 2.2.4 of the Loan Agreement.

 

3.                                       PAYMENTS.

 

a.                                       On each Payment Date, Mezzanine
Borrower shall pay to Mezzanine Lender interest accruing hereunder during the
entire Interest Period in which said Payment Date occurs.

 

5

--------------------------------------------------------------------------------


 

b.                                      All payments made by Mezzanine Borrower
hereunder or under any of the Loan Documents (Second Mezzanine) shall be made on
or before 12:00 noon New York City time. Any payments received after such time
shall be credited to the next following Business Day.

 

c.                                       All amounts advanced by Mezzanine
Lender pursuant to the Loan Documents (Second Mezzanine), other than the
Principal Amount, or other charges provided in the Loan Documents (Second
Mezzanine), shall be due and payable as provided in the Loan Documents (Second
Mezzanine).  In the event any such advance or charge is not so repaid by
Mezzanine Borrower, Mezzanine Lender may, at its option, first apply any
payments received under this Mezzanine Note to repay such advances, together
with any interest thereon, or other charges as provided in the Loan Documents
(Second Mezzanine), and the balance, if any, shall be applied in payment of any
installment of interest or principal then due and payable.

 

d.                                      The entire Principal Amount of this
Mezzanine Note, all unpaid accrued interest, all interest that would accrue on
the Principal Amount through the end of the Interest Period during which the
Maturity Date occurs (even if such period extends beyond the Maturity Date)  and
all other fees and sums then payable hereunder or under the Loan Documents
(Second Mezzanine) including, without limitation the Prepayment Fee, if
applicable (collectively, the Maturity Date Payment), shall be due and payable
in full on the Maturity Date.

 

e.                                       Amounts due on this Mezzanine Note
shall be payable, without any counterclaim, setoff or deduction whatsoever, at
the office of Mezzanine Lender or its agent or designee at the address set forth
on the first page of this Mezzanine Note or at such other place as Mezzanine
Lender or its agent or designee may from time to time designate in writing.

 

f.                                         All amounts due under this Mezzanine
Note, including, without limitation, interest and the Principal Amount, shall be
due and payable in lawful money of the United States.

 

g.                                      To the extent that Mezzanine Borrower
makes a payment or Mezzanine Lender receives any payment or proceeds for
Mezzanine Borrower’s benefit, which are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
obligations of Mezzanine Borrower hereunder intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Mezzanine Lender.

 

4.                                       PREPAYMENTS.  Prior to the Lockout
Release Date, the outstanding Principal Amount may not be paid in whole or in
part.

 

6

--------------------------------------------------------------------------------


 

a.                                       Voluntary Prepayments.  Mezzanine
Borrower shall have the right on any Business Day on or after the Lockout
Release Date to prepay the Principal Amount in whole or in part upon
satisfaction of the following conditions:

 

i.                                          Mezzanine Borrower shall provide
prior written notice (the Prepayment Notice) to Mezzanine Lender specifying the
proposed Business Day on which the prepayment is to be made, which date shall be
no earlier than thirty (30) days after the date of such Prepayment Notice (the
date of a prepayment pursuant to this Section 4(a) and Section 4(b) below being
the Prepayment Date).  Any such Prepayment Notice shall be revocable by
Mezzanine Borrower (but not more than two (2) times in any twelve (12) month
period) provided, however, if Mezzanine Borrower elects to so revoke a
Prepayment Notice, Mezzanine Borrower shall reimburse Mezzanine Lender for the
actual out-of-pocket expenses incurred by Mezzanine Lender in connection with
such revocation;

 

ii.                                       Mezzanine Borrower shall comply with
the provisions set forth in Section 4(c) and Section 4(d) of this Mezzanine
Note; and

 

iii.                                    No prepayment shall be permitted on any
date during the period commencing on the first calendar day immediately
following a Payment Date to, but not including, the Interest Determination Date
in such calendar month.

 

b.                                      Mandatory Prepayments.

 

i.                                          On the next occurring Payment Date
following the date on which Mezzanine Borrower actually receives any Proceeds,
Mezzanine Borrower shall prepay the outstanding principal balance of the
Mezzanine Note in an amount equal to one hundred percent (100%) of such Proceeds
together with the payment of the the Prepayment Fee; and

 

ii.                                       Mezzanine Borrower shall comply with
the provisions set forth in Section 4(c) and Section 4(d) of this Mezzanine
Note.

 

c.                                       Payments in Connection with a
Prepayment.

 

i.                                          On the date on which a prepayment,
voluntary or mandatory, is made under this Mezzanine Note or as required under
the Mezzanine Loan Agreement, Mezzanine Borrower shall pay to Mezzanine Lender
all unpaid interest on the Principal Amount prepaid, such unpaid interest
calculated through the end of the Interest Period during which such prepayment
occurs (even if such period extends beyond the Maturity Date).  Notwithstanding
the foregoing, provided the Loan is still owned solely by German American
Capital Corporation at the time of such prepayment,

 

7

--------------------------------------------------------------------------------


 

Mezzanine Borrower shall only be required to pay Mezzanine Lender all unpaid
interest on the Principal Amount prepaid, such unpaid interest calculated
through the date such prepayment is made.

 

ii.                                       On the Prepayment Date, Mezzanine
Borrower shall pay to Mezzanine Lender all other sums, not including scheduled
interest payments but including and not limited to, the Prepayment Fee, then due
under the Mezzanine Note, the Mezzanine Loan Agreement, the Pledge, and the
other Loan Documents (Second Mezzanine); and

 

iii.                                    Mezzanine Borrower shall pay all costs
and expenses of Mezzanine Lender incurred in connection with the prepayment
(including without limitation, any costs and expenses associated with a release
of the Lien of the related Pledge as set forth in Section 2.3.3 of the Mezzanine
Loan Agreement as well as reasonable attorneys’ fees and expenses).

 

d.                                      LIQUIDATED DAMAGES AMOUNT.  IF
NOTWITHSTANDING THE PROHIBITIONS OF THIS SECTION 4, THE LOAN IS VOLUNTARILY OR
INVOLUNTARILY REPAID DURING THE LOCKOUT PERIOD, INCLUDING, BUT NOT LIMITED TO,
AS A RESULT OF AN ACCELERATED MATURITY DATE, THEN MEZZANINE BORROWER SHALL PAY
TO MEZZANINE LENDER, AS LIQUIDATED DAMAGES FOR SUCH DEFAULT AND NOT AS A
PENALTY, AND IN ADDITION TO ANY AND ALL OTHER SUMS AND FEES PAYABLE UNDER THIS
MEZZANINE NOTE AND THE OTHER LOAN DOCUMENTS (Second Mezzanine), AN AMOUNT EQUAL
TO THREE PERCENT (3%) OF THE PRINCIPAL AMOUNT BEING REPAID (THE LIQUIDATED
DAMAGES AMOUNT).

 

5.                                       EXTENSION OPTION.

 

a.                                       Extension Option. Subject to the
provisions of this Section 5, Mezzanine Borrower shall have the option (the
First Extension Option), by irrevocable written notice (the First Extension
Notice) delivered to Mezzanine Lender no later than thirty (30) days prior to
the Initial Maturity Date, to extend the Maturity Date to September 9, 2007 (the
First Extended Maturity Date).  In the event Mezzanine Borrower shall have
exercised the First Extension Option, Mezzanine Borrower shall have the option
(the Second Extension Option), by irrevocable written notice (the Second
Extension Notice) delivered to Mezzanine Lender no later than thirty (30) days
prior to the First Extended Maturity Date, to extend the First Extended Maturity
Date to September 9, 2008 (the Second Extended Maturity Date).  In the event
Mezzanine Borrower shall have exercised the Second Extension Option, Mezzanine
Borrower shall have the option (the Third Extension Option), by irrevocable
written notice (the Third Extension Notice) delivered to Mezzanine Lender no
later than thirty (30) days prior to the Second

 

8

--------------------------------------------------------------------------------


 

Extended Maturity Date, to extend the First Extended Maturity Date to September
9, 2009 (the Third Extended Maturity Date). Mezzanine Borrower’s right to so
extend the Maturity Date shall be subject to the satisfaction of the following
conditions precedent prior to each extension hereunder:

 

i.                                          no Monetary Default or Event of
Default shall have occurred and be continuing both on (A) the date Mezzanine
Borrower delivers the First Extension Notice or the Second Extension Notice, as
applicable, and (B) on the Initial Maturity Date and the First Extended Maturity
Date, as applicable;

 

ii.                                       Mezzanine Borrower shall obtain and
deliver to Mezzanine Lender not later than one (1) Business Day prior to the
first day of the term of the Loan as extended one or more Replacement Interest
Rate Cap Agreements from an Acceptable Counterparty which Extension Interest
Rate Cap Agreement(s) shall have a strike rate equal to the Maximum Pay Rate and
shall be effective for the period commencing on the day immediately following
the then applicable Maturity Date (prior to giving effect to the applicable
Extension Option) and ending on the last day of the Interest Period in which the
applicable extended Maturity Date occurs.

 

iii.                                    Mezzanine Borrower shall deliver (or
shall commit to deliver within five (5) Business Days thereafter) a Counterparty
Opinion with respect to the Replacement Interest Rate Agreement and the related
Acknowledgment.

 

iv.                                   Mortgage Borrower and First Mezzanine
Borrower shall simultaneously extend the term of the Mortgage Loan and Senior
Mezzanine Loan for an identical period of time.

 

b.                                      Extension Documentation. As soon as
practicable following an extension of the Maturity Date pursuant to this Section
5, Mezzanine Borrower shall, if requested by Mezzanine Lender, execute and
deliver an amendment of and/or restatement of the Mezzanine Note and shall, if
requested by Mezzanine Lender, enter into such amendments to the related Loan
Documents (Second Mezzanine) as may be necessary or appropriate to evidence the
extension of the Maturity Date as provided in this Section 5; provided, however,
that no failure by Mezzanine Borrower to enter into any such amendments and/or
restatements shall affect the rights or obligations of Mezzanine Borrower or
Mezzanine Lender with respect to the extension of the Maturity Date.

 

9

--------------------------------------------------------------------------------


 

6.                                       MISCELLANEOUS.

 

a.                                       Waiver.  Mezzanine Borrower and all
endorsers, sureties and guarantors hereby jointly and severally waive all
applicable exemption rights, valuation and appraisement, presentment for
payment, demand, notice of demand, notice of nonpayment or dishonor, protest and
notice of protest of this Mezzanine Note, and, except as otherwise expressly
provided in the Loan Documents (Second Mezzanine), all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Mezzanine Note.  Mezzanine Borrower and all endorsers,
sureties and guarantors consent to any and all extensions of time, renewals,
waivers or modifications that may be granted by Mezzanine Lender with respect to
the payment or other provisions of this Mezzanine Note and to the release of the
collateral securing this Mezzanine Note or any part thereof, with or without
substitution, and agree that additional makers, endorsers, guarantors or
sureties may become parties hereto without notice to them or affecting their
liability under this Mezzanine Note.

 

b.                                      Non-Recourse.  Recourse to Mezzanine
Borrower or any other Person with respect to any claims arising under or in
connection with this Mezzanine Note shall be limited to the extent provided in
Section 18 of the Mezzanine Loan Agreement and the terms, covenants and
conditions of Section 18 of the Mezzanine Loan Agreement are hereby incorporated
by reference as if fully set forth in this Mezzanine Note.

 

c.                                       Mezzanine Note Secured.  This Mezzanine
Note and all obligations of Mezzanine Borrower hereunder are secured by the
Mezzanine Loan Agreement, the Pledge and the other Loan Documents (Second
Mezzanine).

 

d.                                      Notices.  Any notice, election, request
or demand which by any provision of this Mezzanine Note is required or permitted
to be given or served hereunder shall be given or served in the manner required
for the delivery of notices pursuant to the Mezzanine Loan Agreement.

 

e.                                       Entire Agreement.  This Mezzanine Note,
together with the other Loan Documents (Second Mezzanine), constitutes the
entire and final agreement between Mezzanine Borrower and Mezzanine Lender with
respect to the subject matter hereof and thereof and may only be changed,
amended, modified or waived by an instrument in writing signed by Mezzanine
Borrower and Mezzanine Lender.

 

f.                                         No Waiver.  No waiver of any term or
condition of this Mezzanine Note, whether by delay, omission or otherwise, shall
be effective unless in writing and signed by the party sought to be charged, and
then such waiver shall be effective only in the specific instance and for the
purpose for which given.  No notice to, or demand

 

10

--------------------------------------------------------------------------------


 

on, Mezzanine Borrower shall entitle Mezzanine Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

g.                                      Successors and Assigns.  This Mezzanine
Note shall be binding upon and inure to the benefit of Mezzanine Borrower and
Mezzanine Lender and their respective successors and permitted assigns. Upon any
endorsement, assignment, or other transfer of this Mezzanine Note by Mezzanine
Lender or by operation of law, the term “Mezzanine Lender” as used herein, shall
mean such endorsee, assignee, or other transferee or successor to Mezzanine
Lender then becoming the holder of this Mezzanine Note.  The term “Mezzanine
Borrower” as used herein shall include the respective successors and assigns,
legal and personal representatives, executors, administrators, devisees,
legatees and heirs of Mezzanine Borrower, if any.

 

h.                                      Captions.  All paragraph, section,
exhibit and schedule headings and captions herein are used for reference only
and in no way limit or describe the scope or intent of, or in any way affect,
this Mezzanine Note.

 

i.                                          Severability. The provisions of this
Mezzanine Note are severable, and if any one clause or provision hereof shall be
held invalid or unenforceable in whole or in part, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof,
and not any other clause or provision of this Mezzanine Note.

 

j.                                          GOVERNING LAW.  THIS MEZZANINE NOTE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. 
MEZZANINE BORROWER AGREES THAT, AT MEZZANINE LENDER’S OPTION, ANY SUIT FOR THE
ENFORCEMENT OF THIS MEZZANINE NOTE OR ANY OTHER MEZZANINE LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON MEZZANINE BORROWER IN THE
MANNER AND AT THE ADDRESS SPECIFIED FOR NOTICES IN THE MEZZANINE LOAN
AGREEMENT.  MEZZANINE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

 

k.                                       JURY TRIAL WAIVER.  MEZZANINE BORROWER
AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER IT HEREBY EXPRESSLY, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF

 

11

--------------------------------------------------------------------------------


 

ACTION (I) ARISING UNDER THIS MEZZANINE NOTE, INCLUDING, WITHOUT LIMITATION, ANY
PRESENT OR FUTURE MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS MEZZANINE NOTE (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND MEZZANINE BORROWER HEREBY
AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION MAY
BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT HERETO TO THE WAIVER
OF ANY RIGHT TO TRIAL BY JURY.  MEZZANINE BORROWER ACKNOWLEDGES THAT IT HAS
CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER AND
ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE
MEZZANINE LOAN.  THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE MEZZANINE LOAN.

 

l.                                          Counterclaims and other Actions. 
Mezzanine Borrower hereby expressly and unconditionally waives, in connection
with any suit, action or proceeding brought by Mezzanine Lender on this
Mezzanine Note, any and every right it may have to (i) interpose any
counterclaim therein (other than a counterclaim which can only be asserted in
the suit, action or proceeding brought by Mezzanine Lender on this Mezzanine
Note and cannot be maintained in a separate action) and (ii) have any such suit,
action or proceeding consolidated with any other or separate suit, action or
proceeding.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mezzanine Borrower has caused this Mezzanine Note to be
executed and delivered as of the day and year first above written.

 

 

MEZZANINE BORROWER:

 

 

 

CNL RESORT SUB SENIOR MEZZ, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CNL Resort Sub Senior Mezz GP, LLC,

 

 

a Delaware limited partnership,
its sole general partner

 

 

 

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

 

Name:

Paul H. Williams

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------